Title: Daniel Brent to James Madison, 23 December 1828
From: Brent, Daniel
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                23rd December 1828.
                            
                        
                        I have the Pleasure to send you by Mr Trist Manuscript Copies of the only two Reports from Mr. Jefferson,
                            that I can find upon Record in the Department of State, upon the subject of the Navigation and Commerce of the United
                            States, tho’ I am unable to say whether either of them be the one to which your enquiry particularly relates, as containing
                            a Comparison of War and Peace freights and Insurances, and an Estimate of the Encouragement that could be afforded to the
                            former with reference to that Comparison. From my desire to comply with your wish, I had the Copies made which are now
                            transmitted, without minute examination of the Record from which they are taken, under the hope that one or the other of
                            them might furnish what you want, having ascertained, from the general Character of the other Reports from the same
                            Officer, on Record in the same Department, that it could not be contained in either of them.
                        I must pray your excuse for having thus long delayed transmitting these Copies to you. I beg leave to offer
                            my respectful Compliments to Mrs. Madison, and I remain, Dear Sir, with perfect Esteem and Respect, your Obedt &
                            very hu: servant,
                        
                            
                                Daniel Brent.
                            
                        
                    